--------------------------------------------------------------------------------

PROPERTY PURCHASE AGREEMENT
Dated for reference May 5 , 2009

BETWEEN:

Geo Can Resources Company Limited (“Geo Can”), a corporation incorporated and
existing pursuant to the laws of Tanzania with a registered office located at
P.O. Box 80079, Dar es Salaam, United Republic of Tanzania.

(herein the “Seller”)
Of the First Part

AND:

Kilimanjaro Mining Company, Inc., a corporation incorporated and existing
pursuant to the laws of the State of Nevada, U.S.A with a registered office
located at 711 S. Carson Street, Carson City, Nevada 89701

(herein the “Purchaser”) Of the Second Part

WHEREAS:

R.1 The Seller owns (i) a 100%, or (ii) a partial interest, or (iii) an option
interest in certain Prospecting Licenses, Primary Mining Licenses or
Applications more particularly described on Schedule “A” attached hereto and
forming part of this Agreement (herein the “Property”)     R.2 The Seller has
agreed to sell its interest in each License comprising the Property to the
Purchaser on the terms and conditions hereinafter agreed to.

NOW THEREFORE in consideration of the premises and the respective covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby covenant and agree as follows:

ARTICLE 1
RECITALS

1.1 Recitals       Recitals R.1 and R.2 above, are hereby adopted and form part
of this Agreement.


--------------------------------------------------------------------------------

ARTICLE 2
DEFINITIONS AND INTERPRETATION

2.1 Definitions

As used in this Agreement, the following words and phrases shall have the
following meanings, respectively:

  (a)

“Agreement” means this Property Purchase Agreement, including the schedules
hereto, as the same may be supplemented or amended from time to time;

        (b)

“Charter Documents” means the articles of incorporation, amendment and/or
continuance, as the case may be, and by-laws and similar constating documents of
a corporation;

        (c)

“Closing” shall have the meaning ascribed thereto in Section 3.4 of this
Agreement;

        (d)

“Closing Date” shall have the meaning ascribed thereto in Section 3.4 of this
Agreement or any other date mutually agreed to by the Purchaser and Seller;

        (e)

“Closing Time” shall have the meaning ascribed thereto in Section 3.4 or such
other time on the Closing Date as shall be mutually agreed to by the Seller
Shareholders;

        (f)

“Dollars” means the currency of the United States;

        (g)

“Property” means the Seller’s interest in the Licenses described in Schedules A
and B;

        (h)

“Purchase Price” means the cash and Purchaser’s shares described on Schedule B;

        (i)

“Schedule ” means”


  Schedule A: Description of Licenses and Seller’s Interest         Schedule B:
Seller’s Ownership in each license         Schedule C: Purchase price and Copy
of Releases         Schedule D: Closing Date, time and location.        
Schedule E: Board of Directors Resolutions of the Seller and the Purchaser
Accepting the Property Purchase Agreement


 

2.2

Entire Agreement

   

This Agreement constitutes the entire agreement among the Parties pertaining to
the subject matter hereof and thereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, between
the Parties with respect to the subject matter hereof and thereof.

2

--------------------------------------------------------------------------------


2.3

Knowledge

   

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of a Party, it shall be deemed to refer
to the actual knowledge of the Party after making inquiries of third parties or
other Persons and, in the case of a corporate Party, inquiries as to the actual
knowledge of appropriate directors and officers of such Party.

ARTICLE 3
PURCHASE AND SALE OF THE PROPERTY

3.1

Purchase and Sale of Property

     

Upon and subject to the terms and conditions of this Agreement, the Purchaser
hereby agrees to purchase and acquire from the Seller, and the Seller hereby
agrees to sell, transfer, assign and set over to the Purchaser, the Property for
the purchase price described in 3.2 below.

      3.2

Purchase Price

     

The Parties hereby agree that the purchase price (consideration) for the
transaction of purchase and sale contemplated in subsection 2.1(a) shall be,
satisfied by the forgiveness of cash previously advanced by the Purchaser to the
Seller, retention of shares by the Purchaser previously issued by assignment of
the Seller and the issue of shares of the Purchaser to the Seller, all of which
are more particularly described on Schedule C.

      3.3

Instruments of Transfer

      (a)

The Seller shall deliver to the Purchaser, at the Closing Date, assignments in
registrable form of the Seller’s interest in Licenses not under Option, in form
and substance satisfactory to the Purchaser and its legal counsel, in order to
effectively vest in the Purchaser, all right, title and interest in and to the
Licenses comprising the Property. From time to time after the Closing Date, and
without further consideration, the Seller will execute and deliver such other
instruments of transfer and take such other actions as Purchaser may reasonably
request in order to more effectively transfer the Property to the Purchaser.

      (b)

The Purchaser shall deliver to Seller, at the Closing Date, the Purchaser’s
share certificates, registered to the Seller in the amounts described on
Schedule C.

      3.4

Closing

     

The closing (“Closing”) of the purchase and sale of the Seller Shares shall take
place at the offices of the Seller, at the location, time and date which are
more specifically described in Schedule “D” attached hereto and forming part of
this Agreement or at such other time and place as may be agreed to by the Seller
and Purchaser.

3

--------------------------------------------------------------------------------


3.5

Closing Documents

At Closing:

  3.5.1 The Seller shall deliver (if not previously delivered)


  A.

For each License in which the Seller has an Option to acquire an interest, a
copy of the Option Agreement and confirmation of outstanding Option terms; and a
copy of the Notice of Assignment of the Seller’s interest to be delivered to the
Optionor.

        B.

For each License in which the Seller has a partial interest, a copy of any
participation or joint venture agreement with the other parties holding a
partial interest in the License.

        C.

A release in favour of the Purchaser regarding shares that the Seller had
previously assigned to the Purchaser, more completely described in Schedule C.


  3.5.2

The Purchaser shall deliver a release in favour of the Seller of the loan of
$1,500,000 and a share certificate for 5,051,250 shares of the Purchaser
registered to the Seller, more completely described in Schedule C.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1

Representations and Warranties of the Seller

   

The Seller severally represents and warrants to the Purchaser with respect to
himself or itself, as follows:


  (a)

The Seller has all requisite power and authority to enter into and to carry out
all of the terms of this Agreement and all other documents executed and
delivered in connection herewith;

        (b)

When executed and delivered by the Seller, this Agreement shall constitute the
valid and legally binding obligation of the Seller enforceable in accordance
with its terms;

        (c)

Schedule A to this Agreement accurately and completely sets forth a description
of the Property;

        (d)

Schedule B to this Agreement accurately and completely sets forth the Seller’s
interest in each License comprising the Property;

        (e)

Schedule C to this Agreement accurately and completely sets forth the Purchase
Price and copies of the Seller and Purchaser’s Releases;

        (f)

There are no undisclosed parties who have a beneficial interest in the Seller’s
interest in each License;

4

--------------------------------------------------------------------------------


  (g)

The Purchaser has obtained independent legal counsel and has confirmed it
understands and agrees to the terms of this Agreement;

        (h)

The Seller has and will transfer to the Purchaser, good and marketable title its
particular interest in each License comprising the Property free and clear of
all pledges, security interests, mortgages, liens, claims, charges, restrictions
or encumbrances, except for any restrictions imposed by federal or state
securities laws.


4.2

Representations and Warranties of the Purchaser

   

Purchaser represents and warrants to the Seller that Purchaser has the corporate
power and authority to enter into this Agreement and to carry out the intent and
purpose thereof and this Agreement constitutes the valid and binding obligation
of Purchaser enforceable against Purchaser in accordance with its terms;

    4.3

Nature and Survival of Representations

   

All representations, warranties, covenants and agreements contained in this
Agreement and in any document or instrument executed and delivered in connection
with the completion of the transaction contemplated hereby on the part of each
of the Parties shall survive the Closing Time, the execution and delivery
hereunder of any instruments of conveyance, assignments or other instruments of
transfer of title to the Property and the issuance of any securities as
contemplated under this Agreement shall continue in full force and effect from
and after the Closing Date forever.

ARTICLE 5
GENERAL

5.1

Notices

   

All notices which may or are required to be given pursuant to any provisions of
this Agreement shall be given or made in writing as follows:

In the case of the Seller:
Geo Can Resources Company Limited
Address: P.O. Box 80079, Dar es Salaam, Tanzania Fax No.: 1-866-246-1028
Attention: David Kalenuik
Email: geocaninfo@gmail.com

with a copy to:

Joanne McClusky
Suite 810 - 675 Hastings Street West
Vancouver, British Columbia V6B 3H7
Fax No.:(604) 684-2349

5

--------------------------------------------------------------------------------


  In the case of the Purchaser:   Address: 711 S. Carson Street,   Carson City,
Nevada USA 89701   Fax No.: 1-866-246-1028   Attention: Heidi Kalenuik   Email:
hkalenuik@kilimanjaromining.com


The Parties may change their respective addresses for notices by notice given in
the manner set out in this Section 5.1. Any such notice or other communication
shall be in writing and, unless delivered personally to the addressee, or to a
responsible officer of the addressee, as applicable, shall be given by facsimile
and shall be deemed to have been given when: (i) in the case of a notice
delivered personally to the addressee, or to a responsible officer of the
addressee, as applicable, when so delivered; and (ii) in the case of a notice
delivered or given by facsimile, on the first business day following the day on
which it is sent.

    5.2

Successors and Assigns

   

Except as otherwise expressly provided herein, all covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not.

    5.3

Severability

   

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement or the other
documents.

    5.4

Counterparts

   

This Agreement may be executed in two or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts when taken together will constitute one and the same agreement.

    5.5

Governing Law

   

This Agreement shall be governed by and be construed in accordance with the laws
of the State of Nevada, United States of America and shall be treated in all
respects as a State of Nevada contract, and each Party hereby irrevocably and
unconditionally submits to the non- exclusive jurisdiction of the courts of such
state and all courts competent to hear appeals therefrom. The Parties
irrevocably waive any objection that they now or hereafter have that any action
or proceeding has been brought in an inconvenient forum.

               IN WITNESS WHEREOF, each of the parties to this Agreement has
executed or caused this Agreement to be executed as of the date first above
written.

6

--------------------------------------------------------------------------------

GEO CAN RESOURCES COMPANY LIMITED
By its authorized signatory:

Per: /s/David Kalenuik      
       David Kalenuik, President

KILIMANJARO MINING COMPANY, INC.
By its authorized signatory:

Per: /s/Heidi Kalenuik        
       Heidi Kalenuik, President

7

--------------------------------------------------------------------------------

SCHEDULE A

List of Licenses comprising the Property
Part 1 - Gold License Prospects


 

LICENSE
SNo
NO
PROJECT NAME
Transferred

To Renewal
Application
No. Fresh
Appication
No.
(SqKm)

Comments

PROSPECT

DISTRICT
                   
1
PL
2806/2004
GEITA

Geo Can
HQ-
G15190


21.59



Geita

Geita











HQ-
P17022
20.85
Offer is out,
waiting for
License



                   
2
PL

4511/2007 MUSOMA BUNDA
MURANGI
Geo Can





51.63



Masinono

Musoma

3
PL

4653/2007 MUSOMA BUNDA
MURANGI/Kinyambwiga
Geo Can





30.73



Kinyambwiga

Musoma



4




PL
3482/2005



MUSOMA BUNDA
MURANGI




Geo Can




HQ-
G15670










23.25


Offer is out,
waiting for
License,
anticipate
change in
size & rent


Murangi





Musoma












HQ-
P19172
12.14
Offer is not
out




5
PL
4818/2007 MUSOMA BUNDA
MURANGI
Geo Can





29.11



Murangi

Musoma

6
PL

4815/2007 MUSOMA BUNDA
MURANGI
Geo Can





21.99



Murangi

Musoma


7


PL
3350/2005

MUSOMA BUNDA
MURANGI


Geo Can


HQ-

G15539






30.55

Offer is not
out,
anticipate
change in
size & rent

Suguti



Musoma











HQ-
P18625
15.27
Offer is not
out




8
PL
3966/2006 MUSOMA BUNDA
MURANGI
Geo Can





72.57



Suguti

Musoma




9






PL
1880/2002





MUSOMA BUNDA
MURANGI






Geo Can























30.31



Expired -
applied
under fresh
application
for 100%;
waiting for
Application
number



Murangi







Musoma





10


PL
3502/2005

MUSOMA BUNDA
MURANGI


Geo Can


HQ-
G15635






21.98

Offer is not
out,
anticipate
change in
size & rent

Murangi



Musoma











HQ-
P19090
10.99
Offer is not
out




11
PL
5122/2008 MUSOMA BUNDA
MURANGI
Tan Geo





15.2



Suguti

Musoma
                   
12
PL
4531/2007
UYOWA

Geo Can





95



Uyowa

Urambo


8

--------------------------------------------------------------------------------




13


PL
3425/2005


UYOWA

 Geo Can

HQ-
G15593
 

170.33

Offer is not
out,
anticipate
change in
size & rent

Uyowa



Uyowa







   HQ-
P18861
85.17
Offer is not
out




14

HQ-P16177

UYOWA
 Geo Can

 
170.92
Waiting for
PL Number
Uyowa

Urambo

15
PL
5009/2008
UYOWA
 Geo Can

 
244.32



Uyowa

Urambo

16
PL
4749/2007
UYOWA
 Tan Geo

 
34.24


Kisimani
River and
Iseramigasi
Urambo

17
PL
5153/2008
UYOWA
 Geo Can

 
134.96



Uyowa

Uyowa



18




PL
3557/2005




UYOWA


 Geo Can





 





Missed
renewal
date.
Applied as
100% Fresh
application


Igwisi





Uyowa








  HQ-
P19113  
171.1
Offer is not

out







19






PLR
4188/2006






KAHAMA SOUTH



 Geo Can



HQ-
G15842


 



184



100%
renewal.
There will
be changes
as it is for a
PL. Offer
not out.


Kahama
South






Kahama






20




PLR
4189/2006




KAHAMA SOUTH


 Geo Can


HQ-
G15841

 


61.09


100%
renewal.
There will
be changes
as it is for a
PL. Offer
not out.


Kahama





Kahama


                   

21


PL
2344/2003


BUHEMBA

 Tan Geo

HQ-
G15741
 

20.74

Offer is not
out,
anticipate
change in
size & rent

Nyanza



Musoma







  HQ-
P19452  
9.25
Offer is not
out



22 PL4892/2007 BUHEMBA Tan Geo     19.96   Nyagubu Musoma
23
PL
2979/2005
BUHEMBA
 Geo Can
HQ-
G15354  
68



Bunda South

Bunda






   
HQ-
P17507
34.92
Offer is out,
waiting for
License




24
PL
4882/2007 TARIME
NORTH MARA  Tan Geo

 
61.51



Tarime
Nyagisa/
Tarime
25
PL
2677/2004 TARIME
NORTH MARA  Tan Geo

 
77.91



Tarime

Tarime



26




PL
3340/2005



TARIME
NORTH MARA

 Geo Can


HQ-
G15540

 


194.56


Offer is out,
waiting for
License,
anticipate
change in
size & rent


Ikoma





Tarime




9

--------------------------------------------------------------------------------










HQ-
P18623


93.38
Offer is out,
waiting for
License






27



PL

3341/2005


TARIME

NORTH MARA
Geo Can



HQ-
G15542








51.25

Offer is not

out,
anticipate
change in
size & rent


Utegi




Tarime










HQ-
P18622

25.63
Offer is not

out






28



PL

3339/2005


TARIME

NORTH MARA
Geo Can


HQ-
G15541








3.57

Offer is not

out,
anticipate
change in
size & rent


Tarime




Tarime









HQ-
P18621


1.79
Offer is not

out









29










PL

3005/2005









TARIME
NORTH MARA




Tan Geo







HQ-
G15362






















42.72





Only
applied for
renewal
(50% of
original 85
sq.km.)

Original
owner,
R.S.R.
applied for
fresh
application.





Tarime










Mara

Tarime





30
PL
4225/2007 TARIME
NORTH MARA Geo Can




42.35



Kiagata

Musoma

31
PL
4873/2007 TARIME
NORTH MARA Tan Geo




40.97



Tarime

Tarime
                 
32
PL
3355/2005 NORTH MARA
NYABIGENA EAST Geo Can




24.06


Nyamwanga/

Nyamongo
Tarime

33
PL
4645/2007 NORTH MARA
NYABIGENA EAST Geo Can




16.9



Tarime

Tarime
                   

34


PL
3338/2005


KUBAISI-KISERYA

GeoCan

HQ-
G15538






25.52

Offer is not
out,
anticipate
change in
size & rent

Kubaisi



Musoma







HQ-
P18620

12.76
Offer is not

out




35
PL
4726/2007
KUBAISI-KISERYA
GeoCan




106.29



Tarime

Tarime

36
PL
4833/2007
KUBAISI-KISERYA
Tan Geo




27.34


Kiterere

Hills Tarime &

Serengeti

37


PL
3439/2005

KAHAMA
SHINYANGA
Geo Can

HQ-
G15592






47.74

Offer is not
out,
anticipate
change in
size & rent

Wendele



Kahama







HQ-P
18860

23.87
Offer is not

out



                   


38




PL
2747/2004




KALEMELA


Geo Can


HQ-
G15188










63.71


Offer is out,
waiting for
License,

anticipate
change in
size & rent


Magu





Magu




10

--------------------------------------------------------------------------------










HQ-
P16882


36.31
Offer is out,
waiting for
License





39



PL
2910/2004


KALEMELA






HQ-
Geo Can
G15189






76.81

Offer is not
out,
anticipate
change in
size & rent

Bunda South



Mara









HQ-
P17306
39 Offer is not
out






40





PL
3006/2005




KALEMELA










HQ-
Geo Can
G15365










113.31


Offer is out,
waiting for
License,
anticipate
change in
size & rent


Bunda





Mara










HQ-
P17617
56.74
Offer is out,
waiting for
License



                   
41

PL
5469/2008
IGUSULE

Geo Can





23.01



Igusule East
Igusule
East
42

PL
2702/2004
IGUSULE

Geo Can





23.01



Igusule

Igusule
                   

LICENSES
THAT
EXPIRED ASSOCIATED FRESH
APPLICATIONS:















PL
3557/2005 HQ-P19113








PL
2309/2003
HQ-P19149







PL
3311/2005 HQ-P19000









Part 2 – Uranium Licenses Prospects


SNo LICENSE NO PROJECT NAME RENEWAL APPLIC. NO FRESH APPLIC. NO. TRANSFERRED TO
PROSPECT AREA (SqKm) COMMENTS 1 PLR 4433/2007 MBINGA     Geo Can Mbinga 1101
Expires MAY 7/09 2 PLR 4335/2007 MBINGA     Geo Can Litembo 462.5 Expires MAY
7/09 3 PL 4254/2007 MBINGA     Geo Can Pulambili, Mbinga 197.5 4 PLR 4345/2007
MBINGA     Geo Can Mbinga 980 Expires MAY 7/09 5 PLR 4346/2007 MBINGA     Geo
Can Mbinga 307.1 Expires MAY 23/09 6 PL 4651/2007 KIWIRA     Geo Can Makete 173
Expires SEPT 17/09 7 PL 4406/2007 KIWIRA     Geo Can Chunya/ Mbeya 101.6 8 PL
4514/2007 KIWIRA     Geo Can Kyela 139.6   9 PL 4211/2007 BAHI     Tan Geo Bahi
87.64  

11


--------------------------------------------------------------------------------


10 PLR 4297/2007 NJOMBE HQ-G 15934 HQ -P 20180 Geo Can Njombe 282.2   11 PL
4068/2007 LAKE RUKWA HQ-G 15882 HQ-P 19941 Geo Can Chunya/ Mbeya 268.8   12 PLR
4692/2007 MKUJU EAST     Geo Can LIWALE 423.5 Expires SEPT 16/09 13 PLR
4644/2007 MKUJU EAST     Geo Can Madaba North 672.79 Expires AUG 5/09 14 PL
4339/2007 (LAKE VIC) BAHI – HOMBOLO     Geo Can Bahi    

Note: Properties/Licenses listed on Part 1 as 11, 16, 21, 22, 24, 25, 29, 31 and
36 and Part 2 as 9 are titled in the name of Tan Geo Exploration Limited and Geo
Can Resources Company Limited has an Option to Purchase Property Agreement to
acquire up to100% ownership in each of them according to the terms and
conditions of the agreement.
PL2747, 3006, 2910, 4339, 2702, 5469, 2806 and 4653 are under an Option
agreement with Lake Victoria Mining Company.

12

--------------------------------------------------------------------------------

SCHEDULE B

Seller’s interest in each License

Seller holds 100% ownership interest in all licenses listed on Schedule A,
directly or indirectly. It should be noted that PL2747, 3006, 2910, 4339, 2702,
5469, 2806 and 4653 are under an Option agreement with Lake Victoria Mining
Company.

--------------------------------------------------------------------------------

SCHEDULE C

PURCHASE PRICE

1.

Forgiveness by the Purchaser of prior loans to the Seller in the principal
amount of US$1,500,000 including any unpaid interest to the date of Closing.

    2.

Purchaser to retain 6,350,300 restricted common shares of Lake Victoria Mining
Company (LVCA:OTCBB) previously issued to the Purchaser by assignment of the
Seller in regard to option agreements that the Seller entered into between
itself and Lake Victoria Mining Company, Inc.

    3.

The delivery at Closing of 5,176,250 treasury shares of the Purchaser at a
deemed price of $0.05

RELEASE FOR THE SELLER:

May 05, 2009

Re: Release in favour of the Seller, Geo Can Resources Company Limited, for
$1,500,000 loan amount advanced by Kilimanjaro.

For good and valuable consideration, the receipt of which is hereby acknowledged
within the Property Purchase Agreement dated May 05, 2009, Schedule A and C,
Kilimanjaro Mining Company, Inc. (“the Releasor”), a corporation incorporated
and existing pursuant to the laws of the State of Nevada, U.S.A., with a
registered office located at 711 S. Carson Street, Carson City, Nevada 89701,
does release Geo Can Resources Company Limited, (“the Releasee”), a corporation
incorporated and existing pursuant to the laws of Tanzania with a registered
office located at P.O. Box 80079, Dar es Salaam, United Republic of Tanzania,
for any and all claims that the Releasor may have against the Releasee for the
loan amount of $1,500,000 that has been advanced to the Releasee by the Releasor
between 2007 and 2009.

The Releasor has executed or caused this Release to be executed as of the date
above.

KILIMANJARO MINING COMPANY, INC.
By its authorized signatory:

Per: /s/Heidi Kalenuik
       Heidi Kalenuik, President

--------------------------------------------------------------------------------

SCHEDULE C (cont’d)

RELEASE FOR PURCHASER:

May 05, 2009

Re: Release in favour of the Purchaser, Kilimanjaro Mining Company, Inc. for
shares previously assigned by Geo Can.

For good and valuable consideration, the receipt of which is hereby acknowledged
within the Property Purchase Agreement dated May 05, 2009 in Schedule C, Geo Can
Resources Company Limited (“the Releasor”), a corporation incorporated and
existing pursuant to the laws of Tanzania with a registered office located at
P.O. Box 80079, Dar es Salaam, United Republic of Tanzania, does release
Kilimanjaro Mining Company, Inc., (“the Releasee”) a corporation incorporated
and existing pursuant to the laws of the State of Nevada, U.S.A., with a
registered office located at 711 S. Carson Street, Carson City, Nevada 89701,
for any and all claims that the Releasor may have against the Releasee for the
6,450,300 Lake Victoria Mining Company, Inc. that the Releasor previously
assigned to the Releasee and that the Releasee holds as of the date of this
release.

The Releasor has executed or caused this Release to be executed as of the date
above.

GEO CAN RESOURCES COMPANY LIMITED
By its authorized signatory:

Per: /s/David Kalenuik
        David Kalenuik, President

15

--------------------------------------------------------------------------------

SCHEDULE D
CLOSING DETAILS

Closing Date:     May 5, 2009

Location:             Vancouver, B.C.

Time:                    1 PM PST

Date:

16

--------------------------------------------------------------------------------

SCHEDULE E

BOARD OF DIRECTORS RESOLUTIONS
ACCEPTING THE PROPERTY PURCHASE AGREEMENT

--------------------------------------------------------------------------------